Name: Commission Implementing Regulation (EU) 2015/1172 of 16 July 2015 fixing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 July 2015 under the tariff quotas opened by Regulation (EC) No 341/2007 for garlic
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  plant product;  tariff policy;  cooperation policy;  trade;  agricultural policy;  America
 Date Published: nan

 17.7.2015 EN Official Journal of the European Union L 189/34 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1172 of 16 July 2015 fixing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 7 July 2015 under the tariff quotas opened by Regulation (EC) No 341/2007 for garlic THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (2) opened annual tariff quotas for imports of garlic. (2) The quantities covered by the applications for A import licences lodged in the first seven calendar days of July 2015, for the subperiod from 1 September 2015 to 30 November 2015, for certain quotas, exceed those available. The extent to which A import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by the applications for A import licences lodged under Regulation (EC) No 341/2007 for the subperiod from 1 September 2015 to 30 November 2015 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX Origin Reference number Allocation coefficient  applications lodged for the subperiod from 1 September 2015 to 30 November 2015 (%) Argentina  Traditional importers 09.4104   New importers 09.4099  China  Traditional importers 09.4105 74,341279  New importers 09.4100 0,479293 Other third countries  Traditional importers 09.4106   New importers 09.4102 